Citation Nr: 0818617	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  97-11 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

2.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

3.  Entitlement to service connection for disability 
manifested by joint pain, to include as due to undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.

4.  Entitlement to service connection for disability 
manifested by gastrointestinal signs or symptoms (claimed as 
diarrhea), to include as due to undiagnosed illness or a 
medically unexplained chronic multisymptom illness.

5.  Entitlement to service connection for disability 
manifested by neurologic signs or symptoms, to include as due 
to undiagnosed illness or a medically unexplained chronic 
multisymptom illness.

6.  Entitlement to service connection for disability 
manifested by muscle pain, to include as due to undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness.

7.  Entitlement to service connection for fatigue, to 
includes as due to undiagnosed illness or a medically 
unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1994, to include service in the Southwest Asia 
theater of operations.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Thereafter, 
jurisdiction over the case was transferred to the VA Regional 
Office (RO) in New York, New York.

When this case was before the Board in September 2005, it was 
decided in part and remanded in part.  The case has since 
been returned to the Board for further appellate action.

The issue of entitlement to service connection for a skin 
rash is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  Chronic headaches were not present within one year after 
the veteran's discharge from service, are not etiologically 
related to service and are not due to an undiagnosed illness 
or a medically unexplained chronic multisymptom illness.

2.  The veteran has no current disability due to joint pain, 
including as a result of an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.  

3.  The veteran's diarrhea has been medically attributed to 
irritable bowel syndrome; it was not present in service and 
is not etiologically related to service.

4.  The veteran has no current disability manifested by 
neurologic signs or symptoms, including as a result of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  

5.  The veteran has no current disability manifested by 
muscle pain, including as a result of an undiagnosed illness 
or a medically unexplained chronic multisymptom illness.  

6.  The veteran's fatigue has been medically attributed to 
lack of sleep and is a symptom of service-connected sleep 
apnea; it is not due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.




CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated by 
active duty, and their incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2007).

2.  A disability manifested by joint pain was not incurred in 
or aggravated by active duty nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

3.  A disability manifested by gastrointestinal signs or 
symptoms (claimed as diarrhea) was not incurred in or 
aggravated by active duty nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  A disability manifested by neurologic signs or symptoms 
was not incurred in or aggravated by active duty nor may such 
incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  A disability manifested by muscle pain was not incurred 
in or aggravated by active duty nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

6.  A disability manifested by fatigue was not incurred in or 
aggravated by active duty nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for multiple 
alleged disorders due to undiagnosed illness  or a medically 
unexplained multisymptom illness.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2007), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the veteran provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.


The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were initially 
adjudicated in an October 1996 rating decision, prior to the 
enactment of the VCAA in November 2000.  The originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in February 2002.  Although the 
originating agency did not specifically request the veteran 
to submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Following 
the provision of the required notice and the completion of 
all indicated development of the record, the originating 
agency readjudicated the veteran's claims in February 2004.  
There is no indication or reason to believe that any ultimate 
decision of the originating agency on the merits of the 
claims would have been different had VCAA notice been 
provided at an earlier time.  

The record also reflects that the veteran was not provided 
notice with respect to the disability-rating or effective-
date element of the claims until September 2006, well after 
the initial adjudication of the claims.  As explained below, 
the Board has determined that service connection is not 
warranted for any of the claimed disabilities.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide earlier notice with respect to those 
elements of the claims is no more than harmless error.

With respect to the duty to assist, the Board notes that the 
originating agency obtained records from sources identified 
by the veteran, including a report of a work physical dated 
in July 1996.  The Board also notes that service treatment 
records and pertinent VA medical records have been obtained, 
and the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.  

II.  Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system or arthritis to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.317 (2007), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  
A "qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii) (2007).  "Objective indications 
of chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3) (2007).  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4) 
(2007).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The veteran contends that he has multiple medical problems 
due to undiagnosed illness resulting from his service in the 
Persian Gulf, with the onset of these symptoms in service or 
shortly after separation from service.

The service treatment records show that, with the exception 
of a finding of pes planus, the veteran had no complaints or 
abnormalities at the time of his service entrance physical 
examination in March 1988 or his separation examination in 
July 1994.  At separation, the neurologic, musculoskeletal 
and gastrointestinal systems were clinically normal.  He had 
complained of headaches in January 1989, May 1989, January 
1990 and June 1990.  These complaints were associated with 
upper respiratory infections, pharyngitis and viral 
infections.  

In connection with his claim, the veteran submitted an 
article from an April 1995 newspaper entitled, "Gulf War 
Syndrome Linked to Pills."  

The veteran was afforded multiple VA examinations in 
connection with his claims.  He underwent VA general medical 
examination in June 1995.  He reported he was working as a 
state police officer.  He complained of loose bowel movements 
after taking prophylaxis pills related to his service in the 
Persian Gulf.  Since that time, he reported that he had had 
no diarrhea or abdominal pain.  On review of systems, his 
weight was reported as stable.  On physical examination, his 
abdomen was soft and without tenderness, guarding, rebound 
tenderness, masses, or hernia.  He showed no focal neurologic 
signs.  The relevant impression was satisfactory physical 
examination.

The veteran was afforded a Gulf War Registry examination in 
August 1995.  Good general health was noted, and no 
abnormalities were diagnosed.

A July 1996 report of physical examination from the New York 
State Police reflects that the veteran had no physical 
defects noted by the examining physician which would preclude 
him from performing full and strenuous duty.  

In a September 1996 written statement, the veteran's mother 
indicated that her son did not have any of these alleged 
problems before service, and that he is entitled to service 
connection because he has them now.

The veteran was afforded VA general medical and fibromyalgia 
examinations in November 1998.  On general examination, the 
veteran denied nervous system damage and diarrhea.  He 
complained of chronic fatigue since his in-service work as a 
military policeman.  He reported he was working as a state 
trooper, a job he had held since separating from service.  
The veteran attributed his fatigue to shift work and sleep 
deprivation as an occupational hazard.  He reported he would 
work for periods of time on the night shift from midnight to 
8 a.m., and then switch back to a day shift.  He reported he 
never felt rested.  He denied any symptomatology associated 
with his sleep deprivation other than chronic fatigue.  He 
denied headaches, weight gain or loss, diarrhea or 
constipation.  He denied syncope, dizziness or vertigo.  On 
physical examination, his weight was 185 pounds.  Abdomen was 
soft, nondistended, nontender and without masses, 
organomegaly or bruits.  Cranial nerves and reflexes were 
grossly intact.  The pertinent impression included fatigue 
secondary to sleep deprivation from rotating shift work as 
policeman; diarrhea and nervous system damage, both denied by 
veteran.  

During the November 1998 fibromyalgia examination, the 
veteran denied any diagnosis of fibromyalgia-type illness and 
denied myalgia-type symptoms.  He denied nervous system 
damage, muscle pain and low back pain.  He reported fatigue 
related to snoring and shift work.  He reported no joint pain 
other than that in his right finger which was injured in 
service.  He noted an occasional stiff back and muscle 
stiffening in the legs, worse after significant activity, 
which he related to lack of stretching.  There were no 
neurological deficits.  On physical examination, there were 
no signs of tenderness or fatigue.  The back showed no 
abnormality but tight muscles in the legs were noted.  The 
impression included no evidence of muscle pain, no back pain 
and no back dysfunction at this time.  

The veteran underwent four additional VA examinations in 
November and December 2003.  During a November 2003 VA sinus 
examination, the veteran's sinus symptoms were noted to 
include fatigue, daytime sleepiness, and lassitude secondary 
to sleep apnea.  

During a November 2003 VA neurological examination, the 
veteran again denied neurological symptoms, headache, neck 
pain or low back pain.  He denied numbness, weakness, or 
problems with coordination, vision, speaking, walking or 
chewing.  He denied problems with falling down.  He noted he 
must write things down if he has more than one thing to do.  
On examination, mental status was grossly normal.  Cranial 
nerves showed no abnormality, motor strength was 5/5 and tone 
and bulk were normal.  Sensory was normal.  Coordination and 
gait were normal.  The impression was no neurological 
complaints and normal neurological examination.  There was no 
neurological diagnosis.  

Also during November 2003, the veteran was afforded an 
examination for chronic fatigue syndrome.  The veteran 
reported a slow onset beginning in 1990, with no low grade 
fever.  Examination showed no palpable, tender cervical or 
axillary nodes.  He reported fatigue lasting over 24 hours 
but denied chronic headaches.  He denied migratory joint 
pains.  Obstructive sleep apnea was noted.  The examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  Also, no periods of 
incapacitation were noted.  Also, it was noted that the 
veteran took no medication.  

During December 2003, the veteran was afforded an examination 
for the Persian Gulf War Registry.  He was still working as a 
state trooper.  He was on no medications.  He reported having 
less energy than he used to have.  On examination, the 
abdomen was nontender and bowel sounds were heard.  He 
reported occasional low and upper back pain.  There were no 
musculoskeletal or neurologic abnormalities.  The veteran 
reported memory loss.  

The veteran was afforded an additional series of VA 
examinations in May and June 2007.  In addition, an addendum 
to these examinations was added in September 2007.  The May 
2007 neurological examination reflects review of the claims 
folders and prior examinations.  It was noted that the 
veteran denied specific neurologic complaint in 2003 and 
again in 2007.  There were no headaches, low back pain, 
dizziness or difficulty walking.  Mental status examination 
showed grossly normal speech, memory and concentration.  
Cranial nerves showed no abnormality, and motor strength was 
5/5 throughout.  Tone and bulk were normal.  Reflexes were 2+ 
in the lower extremities.  Sensation to pinprick and 
vibration was normal.  Romberg was negative and coordination 
was normal.  Gait was normal.  The conclusion was no 
neurologic complaints, no neurologic findings, no neurologic 
issues.  

A VA muscles examination was also conducted in May 2007.  A 
history of generalized fatigue without injury was noted.  
There was no flare up of muscle pain and the veteran was not 
complaining of muscle pain.  Generalized fatigue was the 
current complaint, but this was noted not to impair his 
occupation as a police officer.  He was independent in his 
daily activities.  Muscle strength was 5/5 throughout except 
in the area of the right injured finger.  There was no muscle 
herniation or loss of muscle function of any group other than 
related to the right finger.  There were no tender points in 
the 18 tender points of fibromyalgia.  No joints were 
affected by his general muscle fatigue.  The diagnosis was 
normal examination of his generalized muscle group, no 
supporting evidence of fibromyalgia.  

The veteran was afforded a VA general medical examination in 
June 2007.  He noted no weight changes, nausea or vomiting.  
His weight was 212 pounds.  His complaints were those which 
have been noted in the previous examinations.  He also 
reported constipation two times per month and diarrhea 
associated with mild cramping pain that was relieved by his 
diarrhea two times per month and lasted about an hour.  There 
was no fistula.  There had been no treatment.  The problem 
reportedly had no affect on his occupation or activities of 
daily living.  On physical examination, there was no evidence 
of malnutrition, anemia or debility.  The abdomen was soft, 
nontender and without pain or masses.  The diagnosis was 
irritable bowel syndrome with a reported 20 year history of 
alternating constipation and diarrhea occurring approximately 
twice per month.  There had been no progression of this 
disease.  The examiner opined that it was less likely than 
not that the disorder was related to service, as a review of 
the service records showed no history of alternating diarrhea 
and constipation at any time.  

In September 2007, the examining physician who conducted a 
May 2007 examination of the hand completed an addendum 
dealing with other the joints.  The veteran complained or 
right shoulder and right hip pain, which he believed may have 
been due to remote injury in his training period in service.  
He noted that the pain had been present for the last 10 years 
on and off.  Although the pain was not accompanied with 
weakness, stiffness or instability, the feeling of fatigue 
was always present along with lack of endurance.  The veteran 
took no medication for this problem.  Flare-ups were 
estimated at 9 out of 10 for the right hip and 7-8 out of 10 
for the right shoulder.  The flare-ups occurred once a week 
for the right shoulder and twice a year for the right hip.  
Neither the right shoulder nor hip pain affected his job as a 
policeman.  The right shoulder and hip showed no painful 
motion on examination.  There was no evidence of fatigue or 
weakness, endurance was normal, and there was no 
incoordination.  There was no evidence of painful motion or 
instability.  Strength was 5/5.  X-rays of the right hip and 
shoulder showed no evidence of acute fracture, and there was 
normal bone mineral density of the hip.  The diagnosis was 
normal right shoulder and right hip examination.  The 
examiner opined that the right shoulder and right hip 
complaints were not related to service.  It was also noted 
that the current complaints did not affect the veteran's 
occupation as a police officer or cause functional limitation 
of activities of daily living.  

IV.  Analysis

Based upon the evidence of record, the Board finds that the 
veteran has no service-related disability due to headaches, 
joint pain, gastrointestinal symptoms claimed as diarrhea, 
neurological signs, muscle pain or fatigue, including as a 
result of an undiagnosed illness or medically unexplained 
multisymptom illness.  The multiple VA examiner's opinions 
are persuasive that the veteran has no unexplained illnesses.  
No medical opinion suggests the presence of a medically 
unexplained chronic multisymptom illness.  

As to headaches and neurological signs and symptoms, the 
Board notes that the record is replete with reference to the 
veteran's ongoing denial of these problems.  Specifically, he 
denied having headaches and neurological symptoms in November 
1998 and November 2003, and most recently in the May 2007 
neurological examination.  That examination yielded the 
opinion that there was no neurological disorder present.  
There is no evidence associated with the claims folder to 
refute this opinion.  In fact, the veteran has consistently 
denied neurological problems and headaches.  There was no 
chronic headache disability in service; each instances of 
headaches was isolated and related to virus or other acute 
and transitory illness.  There are no chronic headaches at 
present.  

The Board also finds there is no evidence of disabilities 
manifested by joint pain and muscle pain due to an injury or 
disease in active service including as a result of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness .  The Board notes that the veteran has 
only recently noted right shoulder and hip pain.  The veteran 
did not articulate any reference to this pain prior to 2007.  
There has been no indication by any medical personnel that 
the reported pain is a manifestation of undiagnosed illness 
or a medically unexplained chronic multisymptom illness.  To 
the contrary, the examiner in 2007 found the pains unrelated 
to service.  Although the veteran reported stiff muscles in 
the legs on fibromyalgia examination in 1998, he has 
consistently noted no treatment or medication, and he 
attributed the tightness to lack of stretching.  He denied 
myalgia-type symptoms at that time.  Additionally, he has 
consistently maintained that these pains do not interfere 
with his long term career as a police officer or his daily 
activities.  To the extent that the veteran has acknowledged 
current muscle and joint pain, the Board finds they are not 
shown to be disabilities for VA compensation purposes.  The 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
See Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

The veteran has denied, until recently, that he had recurrent 
diarrhea, noting instead that he had the condition in service 
after taking pills in preparation for Persian Gulf service.  
He denied having ongoing diarrhea and abdominal pains in June 
1995 and November 1998.  At his 2007 VA general examination, 
he noted that he had a long history of alternating diarrhea 
and constipation.  Thus, to the extent that the veteran 
contends he has a gastrointestinal disorder manifested by 
diarrhea, his diarrhea has been attributed to a known 
clinical diagnosis, irritable bowel syndrome.  Accordingly, 
the Board finds that service connection for a 
gastrointestinal disorder manifested by recurrent diarrhea is 
not in order on the basis of the Persian Gulf presumptive 
provisions.

Similarly, the veteran's fatigue can and has been attributed 
to a known clinical diagnosis, sleep apnea, as noted in the 
November 2003 and June 2007 examinations, as well as to sleep 
deprivation associated with shift work, as noted in multiple 
examinations beginning in 1998.  The Board concludes that the 
veteran does not have a qualifying chronic disability under 
38 C.F.R. § 3.317 as to this issue.  Accordingly, the Board 
finds that service connection for fatigue is not in order on 
that basis.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Principi, 4 Vet. App. 78 (1993).  Therefore, the 
Board must consider whether the veteran is entitled to 
service connection for a gastrointestinal disorder manifested 
by diarrhea and fatigue under the regular criteria for 
service connection.

The service treatment records do not show that the veteran 
was found to have any other chronic disorder related to 
fatigue and there is no post-service medical evidence of a 
chronic fatigue disorder.  In November 2003, the examiner 
concluded the veteran did not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  Similarly, there is 
no diagnosis or complaint related to chronic diarrhea or 
gastrointestinal disorder in service.  The service separation 
examination showed no abnormality in these areas.  Current 
examinations do not show a nexus between these disorders and 
service.  In fact, the June 2007 general examination contains 
the examiner's opinion that the veteran's diarrhea is not due 
to service.  

The Board has considered the medical articles sent by the 
veteran suggesting a relationship between his alleged 
conditions and injections in service and Gulf war service in 
general.  These articles are not probative evidence as they 
do not specifically relate to the veteran's particular case 
and in particular do not contain any analysis regarding the 
claimed connection between the veteran's claimed disabilities 
and his service.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, this evidence does not relate the 
veteran's specific claimed disorders to his service.  

In essence, the evidence linking any current fatigue disorder 
and gastrointestinal disorder to service or an undiagnosed 
illness is limited to the veteran's own statements and lay 
statement of his mother.  Medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is true that lay statements, such as those by the veteran 
and his mother, may be competent to support claims for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; Buchanan, 
supra.  In the instant case, however, the evidence of record 
does not demonstrate that the veteran, who is competent to 
comment on his post-service symptoms, or his mother, has the 
requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation or aggravation.  
While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claims.

Accordingly, the Board must conclude that service connection 
is not warranted for any of these claimed disabilities.  In 
reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claims.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for headaches, to include 
as due to undiagnosed illness or medically unexplained 
chronic multisymptom illness, is denied.

Entitlement to service connection for disability manifested 
by joint pain, to include as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness, is 
denied.

Entitlement to service connection for disability manifested 
by gastrointestinal signs or symptoms (claimed as diarrhea), 
to include as due to undiagnosed illness or medically 
unexplained chronic multisymptom illness, is denied.

Entitlement to service connection for disability manifested 
by neurologic signs or symptoms, to include as due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illness, is denied.

Entitlement to service connection for disability manifested 
by muscle pain, to include as due to undiagnosed illness or 
medically unexplained chronic multisymptom illness, is 
denied.

Entitlement to service connection for fatigue, to includes as 
due to undiagnosed illness or a medically unexplained 
multisymptom illness, is denied.


REMAND

The Board remanded this case in September 2005 for additional 
evidentiary development.  The Board instructed that the 
veteran should be afforded a VA examination to determine the 
etiology of any current skin rash.  In the June 2007 
examination report, the examiner noted that the veteran was 
on no treatment for his skin rash and that his current 
inflammatory pigment changes were less likely than not 
related to the veteran's service-connected contact dermatitis 
diagnosed in 1993.  The Board notes that service-connection 
has been denied for contact dermatitis.  Additionally, in 
December 2007, the veteran submitted a copy of a prescription 
for medication prescribed by his doctor from Quaker Ridge 
Family Medicine, which he claims was for his rash.  He has 
indicated that the rash comes and goes.  In order to fulfill 
the duty to assist, and considering the contentions of the 
veteran that he is now receiving treatment for his recurring 
rash which he believes is service-related, the Board finds 
that further development is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment of his 
alleged skin rash or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


